

115 HR 6149 IH: To amend the Internal Revenue Code of 1986 to exclude from gross income certain Federally-subsidized loan repayments for dental school faculty.
U.S. House of Representatives
2018-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6149IN THE HOUSE OF REPRESENTATIVESJune 19, 2018Ms. Clarke of New York (for herself, Mr. Simpson, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income certain
			 Federally-subsidized loan repayments for dental school faculty.
	
		1.Exclusion of certain Federally-subsidized loan repayments for dental school faculty
 (a)In generalSection 108(f)(4) of the Internal Revenue Code of 1986 is amended by inserting under a loan repayment program receiving a grant or contract under section 748(a)(2) of such Act, after section 338I of such Act,. (b)Conforming amendmentSection 108(f)(4) of such Code is amended by striking National Health Service Corps loan repayment program and certain State loan repayment programs in the heading thereof and inserting certain Federal and State loan repayment programs.
 (c)Effective dateThe amendments made by this section shall apply to amounts received in taxable years beginning after the date of the enactment of this Act.
			